          Case 2:18-cv-00131-JCM-PAL Document 31 Filed 03/13/19 Page 1 of 5




1    DONALD W. SEARLES (Cal. Bar No. 135705)
     Email: searlesd@sec.gov
2
     Attorneys for Plaintiff
3    Securities and Exchange Commission
     Michele Wein Layne, Regional Director
4    Alka N. Patel, Associate Regional Director
     Amy Jane Longo, Regional Trial Counsel
5    444 S. Flower Street, Suite 900
     Los Angeles, California 90071
6    Telephone: (323) 965-3998
     Facsimile: (213) 443-1904
7
                           UNITED STATES DISTRICT COURT
8
                                 DISTRICT OF NEVADA
9
10
11
12   SECURITIES AND EXCHANGE                      Case No. 2:18-cv-00131-JCM-PAL
     COMMISSION,
13                                                JOINT STIPULATION AND MOTION
                  Plaintiff,                      BY PLAINTIFF SECURITIES AND
14                                                EXCHANGE COMMISSION AND
            vs.                                   DEFENDANTS QUICKSILVER
15                                                STOCK TRANSFER LLC AND ALAN
     QUICKSILVER STOCK TRANSFER,                  SHINDERMAN TO EXTEND
16   LLC and ALAN SHINDERMAN,
                                                  DEADLINES FOR FILING
17                Defendants.                     DISPOSITIVE MOTIONS AND
                                                  JOINT PRETRIAL ORDER IN
18                                                LIGHT OF SETTLEMENT IN
19                                                PRINCIPLE

20                                                (FIRST REQUEST)
21
22
23
24
25
26
27
28
           Case 2:18-cv-00131-JCM-PAL Document 31 Filed 03/13/19 Page 2 of 5




1          Plaintiff Securities and Exchange Commission (“SEC”) and Defendants
2    Quicksilver Stock Transfer LLC and Alan Shinderman (“Defendants”), through
3    their respective counsel, hereby stipulate and move the Court to extend the
4    deadlines for filing dispositive motions and the Proposed Joint Pretrial Order in
5    this action by 60 days.
6          WHEREAS, counsel for the SEC and counsel for Defendants have agreed to a
7    settlement in principle of this action;
8          WHEREAS, only the Commissioners of the SEC in Washington, D.C. have the
9    final authority to approve any settlement, SEC counsel has begun the process of
10   obtaining final settlement approval and authorization from the SEC Commissioners,
11   any Consent and Proposed Final Judgment as to Defendants cannot be filed until SEC
12   counsel has obtained such authority from the Commission, and under the present
13   circumstances, that process is expected to take approximately 60 days;
14         WHEREAS, the current deadline for filing dispositive motions is March 13,
15   2019, and the deadline for filing the Proposed Joint Pretrial Order is April 12, 2019;
16         WHEREAS, Defendants and the SEC seek to minimize burden, fees, costs,
17   and/or other expenses of preparation for a trial on the claims asserted against
18   Defendants pending the Commission’s consideration of the SEC’s and Defendants’
19   settlement in principle;
20         NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by
21   counsel for the SEC and counsel for Defendants the deadline for filing dispositive
22   motions and the Proposed Joint Pretrial Order be extended 60 days to allow the
23   Commission consider and approve the settlement in principle.
24
25   DATED: March 13, 2019                     /s/ Donald W. Searles
                                               DONALD W. SEARLES
26                                             Attorneys for Plaintiff
                                               Securities and Exchange Commission
27
28


                                                    1
          Case 2:18-cv-00131-JCM-PAL Document 31 Filed 03/13/19 Page 3 of 5




1    DATED: March 13, 2019             /s/ Barney C. Ales
                                       BARNEY C. ALES
2                                      Attorneys for Defendants
                                       Quicksilver Stock Transfer, LLC and
3                                      Alan Shinderman
4
     IT IS SO ORDERED.
5
6
     Dated: ______________
             March 20, 2019
7
                                       ____________________________________
8                                      HON. PEGGY A. LEEN
                                       UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            2
          Case 2:18-cv-00131-JCM-PAL Document 31 Filed 03/13/19 Page 4 of 5




1                                   PROOF OF SERVICE
2    I am over the age of 18 years and not a party to this action. My business address is:
3          U.S. SECURITIES AND EXCHANGE COMMISSION,
           444 S. Flower Street, Suite 900, Los Angeles, California 90071
4          Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5    On March 13, 2019, I caused to be served the document entitled JOINT
     STIPULATION AND MOTION BY PLAINTIFF SECURITIES AND
6    EXCHANGE COMMISSION AND DEFENDANTS QUICKSILVER STOCK
     TRANSFER LLC AND ALAN SHINDERMAN TO EXTEND DEADLINES
7    FOR FILING DISPOSITIVE MOTIONS AND JOINT PRETRIAL ORDER IN
     LIGHT OF SETTLEMENT IN PRINCIPLE (FIRST REQUEST) on all the
8    parties to this action addressed as stated on the attached service list:
9    ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
     collection and mailing today following ordinary business practices. I am readily
10   familiar with this agency’s practice for collection and processing of correspondence
     for mailing; such correspondence would be deposited with the U.S. Postal Service on
11   the same day in the ordinary course of business.
12         ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
     which I personally deposited with the U.S. Postal Service. Each such envelope was
13   deposited with the U.S. Postal Service at Los Angeles, California, with first class
     postage thereon fully prepaid.
14
           ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
15   regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
     Angeles, California, with Express Mail postage paid.
16
     ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
17   office of the addressee as stated on the attached service list.
18   ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
     by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
19   deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
     Los Angeles, California.
20
     ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail to
21   the electronic mail address as stated on the attached service list.
22   ☒    E-FILING: By causing the document to be electronically filed via the Court’s
     CM/ECF system, which effects electronic service on counsel who are registered with
23   the CM/ECF system.
24   ☐     FAX: By transmitting the document by facsimile transmission. The
     transmission was reported as complete and without error.
25
           I declare under penalty of perjury that the foregoing is true and correct.
26
27   Date: March 13, 2019                       /s/ Donald W. Searles
                                                Donald W. Searles
28


                                                  3
     Case 2:18-cv-00131-JCM-PAL Document 31 Filed 03/13/19 Page 5 of 5




1       SEC v. Quicksilver Stock Transfer LLC and Alan Shinderman
              United States District Court – District of Nevada
2                    Case No. 2:18-cv-00131-JCM-PAL
3
                               SERVICE LIST
4
5          Barney C. Ales, Esq.
           P.O. Box 20563
6          Las Vegas, NV 89112
           Email: attorneyales@gmail.com
7          Attorney for Defendants Quicksilver Stock Transfer, LLC, and Alan
           Shinderman
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        4
